Citation Nr: 0638236	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-26 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for a service-connected 
low back disability, currently evaluated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1983 to March 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).

Procedural history

The veteran was initially granted service connection for 
mechanical low back pain with scoliosis in a November 1994 VA 
rating decision.  A noncompensable disability rating was 
assigned.

In July 2003, the veteran requested an increase in the 
disability rating assigned her service-connected low back 
disability.  The April 2004 rating decision increased the 
assigned rating to 10 percent.  The veteran subsequently 
perfected an appeal as to the assigned rating, arguing that a 
still higher rating was warranted.  

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in September 2005.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  Following the hearing, the Board advanced the 
case on the docket pursuant to a prior motion made by the 
veteran.  See 38 C.F.R. § 20.900(c) (2006).

Issues not on appeal

The April 2004 rating decision also denied the veteran 
service connection for post-traumatic stress disorder (PTSD) 
and an increased rating for cholecystectomy residuals.  To 
the Board's knowledge, the veteran has not disagreed with 
those decisions, and those issues are therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

Representation

In July 2006, the veteran contacted the RO to inform them of 
her desire to drop the Veterans of Foreign Wars of the United 
States (VFW) as her accredited representative.  At that time, 
the veteran expressed her desire to proceed with her claim 
unrepresented.  The VFW sent the RO a letter later that same 
month reiterating the veteran's wishes and noting that they 
no longer represented her.  The veteran has not since 
selected another accredited representative and has not 
indicated any desire to do so.

Additional comment

Following the issuance of the statement of the case in June 
2004, additional medical evidence, in the form of VA 
treatment records dated in February 2005, was received.  The 
veteran has not waived RO consideration of that evidence.  
See 38 C.F.R. § 20.1304(c) (2006).  Review of that evidence, 
however, reveals that it relates to treatment for various 
nonservice-connected conditions,  and it is therefore not 
pertinent to the increased rating claim currently before the 
Board.  Because this evidence is not pertinent to the issue 
currently on appeal, waiver thereof is not required, and the 
Board need not remand the case to the RO for readjudication 
of the claim.  


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected low back disability is 
manifested by slight limitation of motion with complaints of 
pain.

2.  The evidence does not show that the veteran's service-
connected low back disability is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a higher schedular disability rating for 
a low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 
5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 
(2006).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for her service-
connected low back disability.  She essentially contends that 
the symptomatology associated with this condition is more 
severe than that contemplated by the currently-assigned 10 
percent rating.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in July 2003 which was specifically 
intended to address the requirements of the VCAA.  The July 
2003 letter from the RO specifically notified the veteran 
that to "establish an increased evaluation for your service-
connected disability, the evidence must show that your 
service-connected condition has gotten worse."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the July 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant federal records, 
including service records, VA Medical Center records and 
records from other federal agencies, such as the Social 
Security Administration."  She was further advised that VA 
would make "reasonable efforts" to obtain "[r]elevant 
records not in the custody of a Federal department or 
agency" including records from "State or local governments, 
private medical care providers, current or former employers, 
and other non-Federal governmental sources."  This letter 
also notified the veteran that VA would assist her "by 
providing a medical examination or getting a medical opinion 
if we decide it's necessary to make a decision on your 
claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The July 2003 letter notified the veteran that she "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the July 2003 letter instructed the veteran to 
"[g]ive us reports of private physicians, if any, who have 
treated you for this condition since discharge.  The reports 
should include clinical findings and diagnosis."  This 
letter also advised the veteran that if "you have been 
treated  . . . at a [VA] facility, furnish the date(s) and 
place(s).  We will obtain the report(s)."  

Finally, the RO must request that the claimant provide any 
evidence in her possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The July 2003 letter asked the veteran to "[p]lease review 
you records and make certain you haven't overlooked any 
important evidence."  Moreover, the RO sent the veteran a 
letter in March 2006 which instructed her that "[i]f you 
have any information or evidence that you have not previously 
told us about or given us, and that information or evidence 
concerns the level of your disability . . . please tell us or 
give us that evidence now."  These requests comply with the 
requirements of 38 C.F.R. § 3.159 (b) in that they informed 
the veteran that she could submit or identify evidence other 
than what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  
Moreover, a review of the record reveals that the veteran was 
provided notice of the VCAA prior to the initial adjudication 
of her claim by the April 2004 rating decision.  Therefore, 
there is no prejudice to the veteran in proceeding to 
consider her claim on the merits.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue, as 
the veteran is already service-connected for a low back 
disability.  Moreover, element (5), effective date, is 
rendered moot via the Board's) denial of an increased rating 
herein.  In other words, any lack advisement as to that 
element is meaningless, because an effective date is not, and 
cannot be, assigned in the absence of an increased rating.  

In any event, the veteran was sent a Dingess letter from the 
RO in March 2006 which advised her of the type of evidence 
needed to substantiate the earliest possible effect date for 
any potential increased rating.  The veteran's increased 
rating claim was denied based on element (4), degree of 
disability.  As explained above, she has received proper VCAA 
notice as to her obligations, and those of VA, with respect 
to this crucial element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was properly notified of her statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA treatment records and the 
report of a December 2003 VA examination.  The veteran has 
not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with its provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran was provided with ample 
opportunity to obtain representation, and to submit evidence 
and argument in support of her claim.  As was noted in the 
Introduction she presented testimony at September 2006 Board 
hearing which was chaired by the undersigned Veterans Law 
Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific rating criteria

The veteran filed her increased rating claim in July 2003.  
The applicable rating criteria for the spine, found at 38 
C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454, 51,454-51, 458 (Aug. 27, 2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted VA to 
do otherwise and VA did so.  VAOGCPREC 7-2003.  The Board 
will therefore evaluate the veteran's service-connected low 
back disability under both the former and the current 
schedular criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 
38 C.F.R. § 3.114 (2006); VAOPGCPREC. 3-2000 (April 10, 
2000); Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.) The former schedular criteria

Former Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar] provided the following levels of disability:

40% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Words such as "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2006).

Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc." 
See Webster's New World Dictionary, Third College Edition 
(1988), 871.

Under former Diagnostic Code 5295 [lumbosacral strain], the 
following levels of disability are included.

40 % Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion;

20 % With muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position;

10 % With characteristic pain on motion;

0 % With slight subjective symptoms only;

See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

(ii.) The current schedular criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine;

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

10% Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but	 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2006).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's service-connected low back disability was 
diagnosed as mechanical low back pain with limited motion by 
the December 2003 VA examiner.  The only other assessment of 
record, in May 2003, is similar, namely chronic low back 
pain.  

(i.)  The former schedular criteria

The veteran's back disability was initially rated by the RO 
(in November 1994) under former Diagnostic Code 5295 
[lumbosacral strain].  The RO included the provisions of 
former Diagnostic Code 5292 [limitation of motion, lumbar 
spine] in the June 2004 statement of the case.  
    
After a review of the evidence pertaining to the veteran's 
service-connected low back disability, the Board has 
determined that the most appropriate former diagnostic codes 
for evaluation of the disability are former Diagnostic Codes 
5292 and 5295.  These diagnostic codes deal primarily with 
low back pain resulting in limitation of motion - the primary 
manifestation of the veteran's low back disability.



(ii.)  The current schedular criteria

The service-connected back disability has been rated under 
current Diagnostic Code 5242 [degenerative arthritis of the 
spine] under the revised Diagnostic Code 5242, which as 
explained above calls for rating the disability under General 
Rating Formula for Diseases and Injuries of the Spine.

There is no medical evidence of arthritis; in particular, x-
rays have been negative. 
Thus, current Diagnostic Code 5242 appears to be 
inappropriate, and Diagnostic Code 5237 [lumbosacral strain] 
appears to be more somewhat more appropriate.
In any event, with respect to the revised criteria, all 
lumbar spine disabilities are rated under the General Rating 
Formula for Diseases and Injuries of the Spine, so the 
specific current diagnostic code assigned is of little 
moment..

An exception to rating under the General Rating Formula for 
Diseases and Injuries of the Spine exists with respect to 
intervertebral disc syndrome.  See current Diagnostic Code 
5243, which provides additional rating criteria for 
intervertebral disc syndrome.  The Board finds, however, that 
this diagnostic code (and former Diagnostic Code 5293 as 
well) is inapplicable, because a diagnosis of intervertebral 
disc syndrome has not been rendered.  The December 2003 VA 
examiner and outpatient treatment records also fail to note 
the presence of any radicular pain or numbness in the lower 
extremities.  Accordingly, former Diagnostic Code 5293 and 
the current Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes are not for application.

The veteran has not suggested that different diagnostic codes 
be applied.



Schedular rating

(i.) The former schedular criteria

To obtain the next highest rating under former Diagnostic 
Code 5292, "moderate" limitation of lumbar spine motion 
must be demonstrated.  

The most restricted limitation of motion measurements of 
record are those found in the December 2003 VA examination 
report.  This examination revealed extension to 30 degrees, 
lateral flexion to 30 degrees bilaterally, and rotation to 30 
degrees bilaterally.  These measurements represent normal 
lateral flexion, rotation, and extension.  See 38 C.F.R. § 
4.71a, Plate V (2005) [noting normal lateral flexion, 
extension, and rotation to be from zero to 30 degrees].  
As such, these measurements hardly equate to "moderate" 
limitation of motion.  

Moreover, the veteran's forward flexion of 75 degrees 
represents more than two-thirds of the normal 90 degrees.  
Because forward flexion has been measured as more than two-
thirds of normal, the Board finds that such not is congruent 
with "moderate" limitation of motion, which would 
approximate 50 percent of normal or 45 degrees.

Thus, an increased rating is not warranted under former 
Diagnostic Code 5292.

To warrant an increased rating under the former Diagnostic 
Code 5295, the evidence must show muscle spasm on extreme 
forward bending or loss of lateral spinal motion.  The 
December 2003 VA examination report, however, specifically 
noted that no muscle spasm was present on forward bending.  
Moreover, lateral spine motion was found to be within normal 
limits.  VA treatment records in May 2003 yielded similar 
findings (normal range of motion, straight leg raising 
normal, no pain elicited). 

Accordingly, a higher rating is not warranted under former 
Diagnostic Code 5295.

(ii) The current schedular criteria

As discussed above, the General Rating Formula for Diseases 
and Injuries of the Spine is applicable in the instant case.

To obtain a disability rating higher than the currently-
assigned 10 percent under the General Rating Formula for 
Diseases and Injuries of the Spine, there must be 
demonstrated flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

As noted above, the most restricted measurement of forward 
flexion was exhibited by the veteran at the December 2003 VA 
examination, at which time she was able to flex her lower 
back joint to 75 degrees.  Measures of extension, rotation, 
and flexion were found to be within normal limits.  These 
measurements fall well short of the limitation of motion 
required to warrant a higher schedular rating.  

Although the veteran has been diagnosed with scoliosis in the 
past (and has been service connected for the same), such does 
not appear to be present currently, and in any event has not 
been attributed to muscle spasm.  As noted above, muscle 
spasm was not found on VA examination in December 2003.  VA 
outpatient treatment records likewise fail to note the 
presence of back spasms.  The other indicia of muscle spasm 
(reversed lordosis or abnormal kyphosis) have not been 
medically identified.  Indeed, the December 2003 examiner 
noted that the veteran's carriage, posture and gait were all 
normal.

Moreover, the veteran has not exhibited any neurologic 
impairment stemming from her low back disability which would 
necessitate a separate disability rating.  To the contrary, 
neurologic examination has consistently been within normal 
limits.  
The December 2003 VA examination report and VA outpatient 
treatment records specifically note the lack of radicular 
pain or numbness in the lower extremities.  The veteran has 
also routinely denied bladder or bowel dysfunction.  

The Board additionally observes that the veteran's spine is 
not ankylosed; rather, it has full or nearly full range of 
motion.  [Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  See Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].

Accordingly, the current schedular criteria do not allow for 
the assignment of a higher rating.

DeLuca considerations

The Board must also consider whether an increased rating is 
warranted for the veteran's low back disability based on 
functional loss due to pain, weakness, excess fatigability, 
incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 
4.45 and the Court's holding in DeLuca. 

Although the veteran has reported increased back pain on 
repeated bending and lifting, on VA examination in December 
2003 her range of motion measurements did not decrease after 
repeated movement.  Although the examiner noted that during 
flare-ups it was possible for an additional 10-15 degree loss 
to be present, he also stated that on his examination no 
impaired endurance or weakened movement was demonstrated.  

Because additional functional loss due to pain has not been 
demonstrated on physical examination, an increased rating is 
not warranted under 38 C.F.R. §§ 4.40 and 4.45.  



Extraschedular consideration

In the June 2004 statement of the case, the RO specifically 
included the regulations pertaining to extraschedular 
evaluations.  Since an extraschedular evaluation has been 
considered by the RO, the Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2006) in connection 
with the issues on appeal.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996) [the question of an extraschedular rating is a 
component of the veteran's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2006).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The record does not show that 
the veteran has required frequent hospitalization for her 
service-connected low back disability.  Indeed, it does not 
appear that she has been hospitalized for this condition at 
any time since the effective date of service connection.  All 
treatment has been rendered on an outpatient basis.  Even 
this is sporadic at best.

Marked interference with employment, beyond that contemplated 
in the schedular criteria, is also not demonstrated.  
Although the veteran appears to be unemployed, such does not 
appear to be in any way related to her low back disability 
but rather to significant psychiatric problems which are well 
documented in the record on appeal.  As discussed above, the 
back disability is productive of almost normal ranges of 
motion and little if any functional loss.  The record does 
not  present an exceptional or unusual disability picture and 
is not reflective of any factor which takes the veteran 
outside of the norm.  Any potential occupational impairment 
is specifically contemplated in the 10 percent rating which 
is currently assigned.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's low back disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2006).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

Conclusion

For the reasons and bases outlined above, the medical the 
evidence does not reflect symptomatology consistent with an 
increased rating.  The benefit sought on appeal is 
accordingly denied.  


ORDER

Entitlement to an increased rating for a service-connected 
low back disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


